Citation Nr: 1647826	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from November 1, 2009, for chronic degenerative disc disease (DDD) at C5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and B. R.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty naval service from May 1985 to July 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board issued a decision in this matter in May 2015.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2016 Joint Motion for Remand (JMR) and accompanying Court Order, the appeal was remanded for compliance with the terms of the JMR.  The Board notes that aside from the issue identified above, the JMR left all other parts of the May 2015 Board decision undisturbed.

The Veteran testified before the undersigned Veterans Law Judge during a February 2015 videoconference hearing.  A transcript is has been associated with the claims file.  

In the May 2015 Board decision, the issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to a rating in excess of 10 percent for folliculitis of the back of the neck and scalp were remanded to the agency of original jurisdiction (AOJ) for additional development.  Service connection for diabetes mellitus was subsequently granted in a November 2016 rating decision; the Veteran has not appealed either the effective date of the award or the rating assigned in that rating decision.  Further, the RO continued the denial of entitlement to an increased rating for folliculitis of the back of the neck and scalp.  See November 2016 supplemental statement of the case.  However, AOJ action has not been completed on that issue and it has not yet been returned to the Board.  This issue will be the subject of a subsequent Board decision once the AOJ has completed its action on that issue.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The March 2016 JMR and accompanying Court Order indicated that the Board erred in relying on a July 2014 VA examination report to find that the Veteran was not entitled to a separate rating for headaches as a neurological manifestation of his cervical spine disability.  In this regard, the March 2016 JMR indicates that that the July 2014 VA examination report was inadequate for the purposes of such a finding, as it did not contain an etiology opinion as to the Veteran's headaches and their relationship to the cervical spine disability on appeal.  Additionally, the JMR identified VA treatment records suggesting a possible etiological relationship between the Veteran's cervical spine disability and his headaches, including: June through October 2012 VA treatment records, an April 2012 VA treatment record in which the Veteran described headaches that began in his neck and radiated up through his head, and a May 2012 VA physical therapy treatment record in which the Veteran stated that he had a headache following his cervical spine physical therapy.  

On the basis of the foregoing and the passage of time since the July 2014 VA examination report, the Board finds that a new VA examination should be procured to assess the severity of the Veteran's cervical spine condition.  Such an examination report should include a formal etiology opinion and address the VA treatment records discussed above as well as other any relevant treatment records.  Additionally, as the claim is already being remanded for compliance with the terms of the March 2016 JMR, and such records are likely to be relevant to fair and appropriate adjudication of this appeal, on remand any outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his cervical spine disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's cervical spine disability, and its impact on his daily activities and ability to work.  

c. The examiner is directed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) indicate whether the Veteran's cervical spine disability is productive of any functional loss in the form of weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  In doing so the examiner must address any increased functional loss during flare-ups.  Additionally, if feasible, the examiner should describe any functional loss during flare-ups and otherwise in terms of additional loss of range of motion.  If such range-of-motion testing is not included, the examiner should provide a clear explanation as to why.

d. Finally, given the evidence of record summarized above with regard to a possible etiological relationship between the Veteran's cervical spine disability and headaches, the examiner is asked to provide the following etiology opinion:

i. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are proximately caused or alternatively, aggravated (chronically worsened) by his cervical spine disability?

ii. In doing so the VA examiner must specifically address all relevant VA treatment records, including June through October 2012 VA treatment records indicating the Veteran's headaches stem from his cervical spine disability, the April 2012 VA treatment record indicating that the Veteran's headaches radiate up to his head through his neck, and the May 2012 VA physical therapy record documenting the Veteran's report of a headache caused by his cervical spine physical therapy treatment.  The VA examiner should also consider any relevant lay statements of record.

e. Additionally, the examiner should also discuss any other neurological manifestations of the Veteran's cervical spine disability.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  In readjudicating the issue on appeal, the AOJ should consider whether a separate rating is in order for headaches or any other associated objective neurological abnormality of the cervical spine.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




